Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 26-36, 39-43, drawn to repackaging a PDU for retransmission when TTI duration is inadequate.
II. Claim 37, 38, 44, drawn to receiving retransmitted SDU’s using a soft combining process.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as reception of retransmitted packets.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
During a telephone conversation with Daniel P. Homiller on 4/28/2021 a provisional election was made without traverse to prosecute the invention of I, claim 25-36, 39-43.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 37, 38, 44 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The best prior art found by the examiner includes Harada, US-20090307552 at [0013, 37, 39], fig.3 which teaches retransmitting an RLC-PDU at different TTI durations; Kim, US-20150117287 at [0358] which teaches PDU retransmission a number of times based on TTI bundle size specified by an uplink grant; Loehr, US-20180270839 at [0056] which different numerologies and TTI for uplink and ranking them.
All the claim elements are separately taught in the prior art and each of prior arts teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.  The prior art references are lacking in each and every one of the limitations taught by the independent claims.
Consequently, the prior art individually and as a whole do not teach the claim limitation above. The combination of references amounts to a piecemeal analysis of the 
Claims 26-36, 40-43 depending on claims 25, 39respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW C OH/Primary Examiner, Art Unit 2466